DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
 
Status of the Claims
Claim(s) 20-22 and 25-38 is/are pending.  Claim(s) 1-19 and 23-24 is/are canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 38 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 38 recites “the first flexible tensile member and at least a portion of the second flexible tensile member each pass directly over a mitral valve opening”.  The language of “each pass directly over” requires the mitral valve (here, as worded, in the device feature A passes over feature B describes the relative positioning of the two features in the device).  Language such as, “the first flexible tensile member and at least a portion of the second flexible tensile member each is configured to pass directly over a mitral valve opening”.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 8/8/2022, with respect to the 35 USC 112(a) rejections have been fully considered and are persuasive.  The 35 USC 112(a) rejections of claim 37 has/have been withdrawn due to the Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 and 25-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “a separate component” twice.  As worded this is an element of the claim.  It is unclear if the two separate components are the same or different.  For purposes of examination the Examiner considers this language to be “separate”, such that the relative condition of the members is represented, which appears to be the intention of the language in question. 
Claim 20 recites “a straight line” twice.  It is unclear if these straight lines are the same or different.  For purposes of examination the Examiner considers this language to be “a first straight line” and “a second straight line”. 
Claim 38 depends from canceled claim 1.  Therefore, it is unclear what dependency is intended. 
Claim(s) 21-22 and 25-37 are rejected as dependent from a rejected claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/5/2022